Appeal from a judgment dismissing the complaint in an action of replevin, rendered after a trial. The subject-matter of the action was a P. & H. Model 300A Excavator. It had been sold by plaintiff to a road construction corporation on a conditional sales contract. It was delivered to the vendee at the town of Colton, and it there remained until after the making of the conditional sales contract. A copy of the contract was filed in the office of the clerk of the town of Clifton. This was not the proper clerk’s office, and it did not become a lien on the excavator as against third parties. The defendant purchased the excavator on a sheriff’s sale under an execution and under an attachment. His title is good. Judgment unanimously affirmed, with costs. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.